                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

    UNITED STATES OF AMERICA                           )
                                                       )
         V.                                            )
                                                       )      1: l 9-cr-127 (LMB)
    LOURDES TERRAZAS SILES, a/k/a Lourdes              )
      Terrazas-Silas,                                  )
                                                       )
                Defendant.                             )

                                  MEMORANDUM OPINION

        Before the Court is a motion to dismiss the one-count indictment charging Lourdes

Terrazas Siles ("Terrazas Siles" or "defendant") 1 with unlawful reentry after removal in violation

of 8 U.S.C. § 1326(a). The parties have fully briefed the motion, and the Court has heard oral

argument. For the reasons stated in open court and as elaborated below, defendant's motion will

be denied.

                                                 I.

        Terrazas Siles is a native of Bolivia. In late 1999, when she was 20 years old, she set out

to enter the United States by paying a "coyote"2 to help her obtain a false passport and get into

the United States. On December 5, 1999, she followed the coyote across a pedestrian bridge

toward the pedestrian entrance of the U.S. border in San Ysidro, a district in San Diego,

California. The coyote passed through the pedestrian turnstile and disappeared. Before Terrazas

Siles could do the same, she was intercepted by an immigration officer. The officer determined



1
 Although most of the documents in defendant's immigration file list her name as "Lourdes
Terrazas-Silas," the case caption has been amended to reflect the correct spelling of her name.
2
  "In the current lexicon of immigration, a Coyote' is a person who expedites unlawful entry into
                                            4



the United States from Mexico, i.e., a specialized trafficker in human beings." Arias v. U.S.
Dep't of State, No. 8:10-cv-721-T-23TBM, 2010 WL 3835799, at *1 (M.D. Fla. Sept. 29, 2010).
that the passport defendant had attempted to present was fake and directed her to "secondary

inspection" for "further investigation." Def. 's Mot. Ex. B [Dkt. No. 22-1 ].

       Under the applicable provisions of the Immigration and Nationality Act ("INA"), an alien

who arrives at the U.S. border is deemed to be an applicant for admission to the United States.

See 8 U.S.C. § 1225(a)(l). Defendant's application was processed by immigration officer

R. Sorges II ("Sorges"), who conducted the proceedings in Spanish and recorded defendant's

responses on an I-867A form. See Gov't's Opp'n Ex. 2 [Dkt. No. 23-1]. Before defendant was

asked any questions, she was advised that Sorges was an officer of the U.S. Immigration and

Naturalization Service; that she "d[id] not appear to be admissible or have the required legal

papers authorizing ... admission to the United States"; that, as a result, she could be "denied

admission and immediately returned to [her] home country without a hearing"; that if she were

removed, she would be "barred from reentry for a period of 5 years or longer"; and that

providing false testimony would subject her to civil or criminal penalties or further immigration

consequences. Id. at 1. Defendant was further advised that "U.S. law provides protection to

certain persons who face persecution, harm or torture upon return to their home country" and that

if she had any such concerns, she should communicate them to Sorges, who would arrange for a

confidential interview with an asylum officer. Id. Defendant told Sorges that she understood

those advisements and was willing to answer questions. Id. at 1-2. She explained that she had

paid the coyote $1500 for the false passport and for help getting her into the United States. Id. at

2. She claimed that she had intended to visit her uncle in Virginia for 10 days and then return to

Bolivia, upon which time she would pay the coyote an additional $4500. Id. at 2-3. Defendant

admitted knowing it was "illegal to present a document not lawfully issued to [her]" at the

border. Id. at 2. She explained that she had no fear of returning to Bolivia and, when asked if


                                                 2
she had anything further to add, stated that she "just want[ ed] to find the man who left"-

presumably the coyote who had abandoned her. Id. at 3. Sorges certified that the 1-867A form

was read to defendant in Spanish, and defendant initialed each page to reflect that she had

reviewed its contents.

       Based on defendant's conduct and statements, immigration authorities determined that

she was inadmissible under '~sections 212(a)(6)(c)(i) and 212(a)(7)(A)(i)(l) of the INA." Def.'s

Mot. Ex. B [Dkt. No. 22-1]; see 8 U.S.C. § 1182(a)(6)(C)(i) ("Any alien who, by fraud or

willfully misrepresenting a material fact, seeks to procure (or has sought to procure or has

procured) a visa, other documentation, or admission into the United States or other benefit

provided under this chapter is inadmissible."); id. § 1182(a)(7)(A) ("[A]ny immigrant at the time

of application for admission ... who is not in possession of a valid unexpired immigrant visa,

reentry permit, border crossing identification card, or other valid entry document required by this

chapter ... is inadmissible."). The authorities ordered defendant removed from the United States

under the INA's expedited removal provisions because she had presented false documentation,

did not have any valid entry documents, and had not expressed any desire to apply for asylum or

that she feared persecution upon return to Bolivia. See 8 U.S.C. § 1225(b)(l)(A)(i) ("If an

immigration officer determines that an alien ... who is arriving in the United States ... is

inadmissible under section 1182(a)(6)(C) or 1 l 82(a)(7) of this title, the officer shall order the

alien removed from the United States without further hearing or review unless the alien indicates

either an intention to apply for asylum ... or a fear of persecution."). Defendant was held in

immigration custody for approximately six weeks before being deported on January 27, 2000.

       At some unknown time after being removed, Terrazas Siles returned to the United States,

slipped across the border undetected, and found her way to Virginia. There is no evidence in the


                                                   3
record that she had any contact with immigration authorities for nearly 16 years. But she was

unable to avoid encounters with local law enforcement. She was arrested and charged with

domestic violence in Arlington, Virginia in 2001 (a charge that was ultimately nolle prossed);

with shoplifting in Alexandria, Virginia in 2003; and with failure to appear in Prince William

County, Virginia in 2004. In August 2016, defendant was arrested and charged with felony

aggravated sexual battery by a parent, stepparent, grandparent, or stepgrandparent of a victim at

least 13 years old but less than 18 years old. Authorities at the Prince William County Adult

Detention Center, where defendant was held on the charge, contacted U.S. Immigration and

Customs Enforcement ("ICE") officials about her immigration status. In June 2017, defendant

was convicted in state court and sentenced to 20 years' incarceration with all but three years

suspended. After she was released from state custody in early April 2019, she was arrested by

ICE officials and turned over to the U.S. Marshals Service. On April 18, 2019, a federal grand

jury in the Eastern District of Virginia returned a single-count indictment charging defendant

with unlawful reentry after removal in violation of 8 U.S.C. § 1326, which makes it a felony

punishable by up to two years' imprisonment for any noncitizen3 who was previously denied

admission to or removed from the United States to "enter[], attempt[] to enter, or [be] at any time

found in ... the United States" without prior consent of the Attorney General or his designee.

8 U.S.C. § 1326(a).

       Defendant has moved to dismiss the indictment on three grounds: that this prosecution is

barred by the statute of limitations; that her expedited removal was fundamentally unfair and




3
  "[T]he term 'noncitizen' is used 'to refer to any person who is not a citizen or natural of the
United States.'" United States v. Rivera Lopez, 355 F. Supp. 3d 428, 434 n.8 (E.D. Va. 2018)
(quoting Pereira v. Sessions, 138 S. Ct. 2105, 2110 n.1 (2018)).

                                                 4
cannot serve as the basis for the unlawful reentry charge; and that she never "entered" the United

States during her 1999 encounter with immigration authorities and therefore cannot be said to

have "reentered" the United States at a later date. None of these arguments is persuasive.

                                                  IL

       The parties agree that the applicable statute of limitations for a § 1326 prosecution is five

years. United States v. Uribe-Rios, 558 F.3d 347, 351 & n.5 (4th Cir. 2009) (citing 18 U.S.C.

§ 3282(a)). They likewise agree that the statute begins to run when the defendant is "found

in ... the United States." 8 U.S.C. § 1326(a)(2). But they disagree over which party bears the

burden of proof as to the statute of limitations, what standard of governmental awareness of a

defendant's location inside the United States triggers the limitations period, and how those legal

principles apply to this case. Even assuming that the government bears the burden of proof and

that constructive knowledge is enough to trigger the limitations period, 5 the record clearly

demonstrates that this prosecution is timely.



4In its initial brief in opposition, the government stated that it, and not defendant, "bears the
burden of proving that it began its prosecution within the statute of limitations period." Gov 't' s
Opp'n 3 (quoting United States v. Wilson, 118 F.3d 228,236 (4th Cir. 1997)). In supplemental
briefing, the government reversed course, asserting (in a footnote) that "[d]espite this general
approach, this Court has consistently held that, in Section 1326 cases, the burden rests with the
defendant in proving a statute of limitations defense." Gov't's Suppl. Resp. 3 n. l. The
government is correct that judges of this district have in the past treated the statute of limitations
as an affirmative defense the defendant must prove, see, e.g., United States v. De Leon-Ramirez,
No. 3:17-cr-89, 2017 WL 5163607, at *5 (E.D. Va. Oct. 11, 2017), report and recommendation
adopted, No. 3:17-cr-89, 2017 WL 5162815 (E.D. Va. Nov. 7, 2017), affd, 925 F.3d 177 (4th
Cir. 2019), as have other federal courts, see, e.g., United States v. Zamudio, 787 F.3d 961, 968
(9th Cir. 2015) (holding that the defendant had "failed to meet his burden of proving his statute
oflimitations defense"); see also United States v. Soriano-Hernandez, 310 F.3d 1099, 1103 (8th
Cir. 2002) (collecting cases). Ultimately, the Court finds it unnecessary to resolve this issue
because the record clearly establishes that the prosecution is timely.
5 Although the Fourth Circuit "plainly views the constructive knowledge theory with disfavor,"
United States v. Vega-Pena, 668 F. Supp. 2d 742, 745 (E.D. Va. 2009), it has "yet to decide
precisely when the limitations period begins to run on th[e § 1326] offense," United States v. De

                                                  5
       The government argues that Terrazas Siles was first "found in" the United States

following her expedited removal when she was arrested and charged with aggravated sexual

battery in August 2016. Defendant disagrees, arguing that the government was aware of her

presence much earlier. A few of the dates she proposes can be rejected at the outset. First, she

mentions, "[a]s an aside," that she had "interaction[s] with local law enforcement" in Virginia in

2001, 2003, and 2004. Def.'s Mot. 4 n.2. As the government correctly points out, the Fourth

Circuit has rejected the notion that a run-in with local law enforcement, without more, puts the

federal government on notice about a noncitizen's presence in the country. See Uribe-Rios,

558 F.3d at 356 ("[F]undamental principles of dual sovereignty do not allow us to impute the

knowledge of state officials to federal officials.").

       Defendant also observes that her electronic immigration file features "activity" in

November 2004, July and September 2007, and February and May 2008, suggesting that the

government may have been aware of her presence in the country as of those dates. The

government responds that all of those entries merely reflect clerical "updates to immigration

databases" rather than genuine encounters with federal officials. See Gov't's Opp'n 3.

Defendant appears to accept this explanation, see Def.' s Suppl. 4 ("taking as true the




Leon-Ramirez, 925 F.3d 177, 182 (4th Cir. 2019) (citing Uribe-Rios, 558 F.3d at 352-56, which
reserved the question whether constructive knowledge of the defendant's presence in the United
States could trigger the statute of limitations). The Fourth Circuit is not alone in deferring a
ruling on this issue. See, e.g., Zamudio, 787 F.3d at 966 ("[W]e have not addressed whether
such discovery and identification must be based on the government's actual knowledge or can
instead be proven under a constructive knowledge theory."). But see United States v. Gordon,
513 F.3d 659,665 (7th Cir. 2008) (holding that only actual knowledge, not constructive
knowledge, triggers the limitations period). This issue does not have to be resolved because
defendant proceeds on an actual knowledge theory and because the record does not support a
finding of constructive knowledge in any event.

                                                   6
government's contentions that the references to 2004, 2007, and 2008 reflect data migration or

computer updates"), and the Court finds no reason to doubt it.

       That leaves May 29, 2001, a date listed in defendant's immigration file as an

"[e]ncounter" related to immigration "[e]nforcement." See, e.g., Def. 's Suppl. Ex. F [Dkt.

No. 28-1]. Although Terrazas Siles does not claim that she actually interacted with federal

immigration or law enforcement officials on or around that date, she posits that officials must

have somehow become aware of her presence in the country. See, e.g., Def.'s Mot. 3-4 ("In May

2001, for reasons unknown to the defense, immigration database records show a law

enforcement inquiry regarding [defendant] ... , indicating an awareness of her presence in the

United States at the time."); Def. 's Suppl. 3 ("Records produced [by the government] show that

[defendant] was 'encounter[ed]' for enforcement purposes on May 29, 2001 [, meaning that]

immigration officials had actual knowledge of [her] presence in the United States by [that date]."

(third alteration in original) (quoting Def.'s Mot. Ex. E [0kt. No. 22-1])). That claim does not

withstand scrutiny. As part of its brief in opposition, the government submitted a declaration of

ICE officer Kevin Ho ("Ho") explaining that the May 29, 2001 database record "appears to be a

historical fingerprint enrollment entered into the system after the original date of [defendant's]

encounter or apprehension for watchlist purposes only." Gov't's Opp'n Ex. 1 [0kt. No. 23-1]

,r 7; see id. ("The 'Activity Organization' section indicates 'DHS-US-VISIT-BSC.'      This shows

that the fingerprint from the previously closed case was being uploaded as a potential alert or

watchlist if [defendant] came back to the United States."); see also Gov't's Suppl. Resp. 6-7

(explaining further the US-VISIT system and why the May 29, 2001 entry was simply the "date

on which the defendant's fingerprints were uploaded to the US-VISIT system"); Addendum to

Suppl. Resp. 1-2 (providing additional documentation). The government's explanation is


                                                 7
convincing and, once credited, undercuts defendant's argument that federal authorities must have

known she had returned to the United States as of May 2001.

       Defendant's attempts to sow doubt about the May 2001 data entries are unavailing. First,

she highlights that the May 2001 event is described as an "[e ]ncounter" related to

"[e]nforcement" and the "WatchList." See Def.'s Suppl. 3-4 (quoting id. Ex. F [Dkt. No. 28-1]).

But the government has explained to the Court's satisfaction that those terms are simply

computer codes related to data entry and do not support a finding of actual or constructive

knowledge about defendant's presence in the United States. Second, she attempts to undercut

Ho's declaration by pointing to April 2017 and November 2017 entries that "are expressly

described as 'historical fingerprint enrollment."' Id. at 4 (quoting id. Ex. F [Dkt. No. 28-1 ]).

Defendant argues that the government's electronic database "clearly had the capacity to

designate an entry [as] 'historical fingerprint enrollment' if and when it was appropriate" and

urges the Court to conclude that the May 2001 entry cannot have been such an enrollment. Id.

Here, defendant ignores the fact that the May 2001 and 201 7 entries were performed in

completely different computer systems, see Gov't's Opp'n Ex. 1 [Dkt. No. 23-1]        ,r,r 5-6
(describing the transition from the Deportable Alien Control System to the Enforce Alien

Removal Module system from 2007 to 2010), which likely had different data entry inputs.

Moreover, although defendant relies on computer entries with minimal information, none of

those entries provides any of the sort of information-including addresses, specific facts,

assessments of immigration status or criminal consequences, and the like-that surely would

have accompanied a genuine immigration arrest or encounter. See id. ,r,r 7-8 ("[I]f there had

been an arrest or encounter by immigration officials on or about any of these dates, there would

be documents verifying that arrest or encounter ...."). At bottom, defendant asks the Court to


                                                  8
disbelieve the government's reasonable, consistent explanations and to speculate wildly about

what the May 200 I data entries could represent. Such untethered speculation is an inappropriate

basis upon which to dismiss an indictment. 6

       Accordingly, defendant's argument that the federal government knew of her presence in

the United States as of May 200 I is without merit. Because defendant was first "found in" the

United States for purposes of§ 1326(a) when local law enforcement officials informed ICE

officials about her August 2016 arrest for aggravated sexual battery, this prosecution is timely.

                                                III.

       Defendant's second argument is styled as a collateral attack on her underlying removal

proceeding pursuant to 8 U.S.C. § 1326(d), which requires her to demonstrate that (i) she

"exhausted any administrative remedies that may have been available to seek relief against the

order"; (ii) the removal proceedings "improperly deprived [her] of the opportunity for judicial

review"; and (iii) the "entry of the order was fundamentally unfair." 8 U.S.C. § 1326(d). If

defendant makes all three showings, her "illegal reentry charge must be dismissed as a matter of

law." United States v. El Shami, 434 F.3d 659, 663 (4th Cir. 2005).

       Defendant argues that her expedited removal proceeding was fundamentally unfair

because two documents were not translated into Spanish for her and because there is no evidence

that she was served with and signed an important form. She argues that these deficiencies not



6
  Defendant also claims that the government has engaged in a "troubling" series of discovery
abuses, releasing documents to the defense 'just before the original motions hearing date" and
without adequate explanation. Def. 's Suppl. 5. She urges the Court to draw an adverse inference
against the government based on those alleged abuses. See id. at 6 (citing Vodusek v. Bayliner
Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995)). The Court has reviewed the government's
responses to those accusations, see Gov't's Suppl. 7-11, and is satisfied that the government
engaged in a good-faith effort to satisfy its discovery obligations and that no adverse inference is
appropriate.

                                                 9
only violated applicable regulations but also deprived her of any ability "to appreciate the full

consequences of [the proceedings] and to make informed decisions that might have affected

those consequences." Def.'s Mot. 11. Specifically, she argues that had she been better

informed, she would have pursued withdrawal of her application for admission-a discretionary

remedy that could have saved her from immigration and criminal consequences. In response, the

government argues that defendant is statutorily barred from bringing a § 1326(d) collateral attack

against her expedited removal. It further argues that even assuming she could bring such a

challenge, she could not show the due process violation or prejudice necessary to prevail. As

explained below, the government has the better argument.

                                                  A.

       Normally, a noncitizen who is removed, later returns to the United States, and faces

prosecution for unlawful reentry can challenge her underlying removal under § 1326(d). But

Congress has attempted to withhold that remedy from noncitizens, like Terrazas Siles, who were

subject to expedited removal. The INA deems any noncitizen "present in the United States who

has not been admitted or who arrives in the United States" to be "an applicant for admission."

8 U.S.C. § 1225(a)(l). Every such noncitizen applicant is subject to inspection by immigration

authorities, id. § 1225(a)(3), and, if the authorities find that the applicant is inadmissible, they

must "order the [noncitizen] removed from the United States without further hearing or review"

unless the noncitizen intends to apply for asylum, id.§ 1225(b)(l)(A)(i). 7 Expedited removal




7
  A noncitizen who indicates a fear of persecution or an intent to apply for asylum must be
referred for an interview by an asylum officer. 8 U.S.C. § 1225(b)(l)(A)(ii). If the officer finds
the noncitizen does not have a "credible" fear of persecution, "the officer shall order the
[noncitizen] removed from the United States without further hearing or review." Id.
§ l 225(b)( I )(B )(iii)(I).

                                                   10
orders are generally not subject to administrative review. See id. § 1225(b)(I )(C). Further, the

INA provides that "[i]n any action brought against [a noncitizen] under ... section 1326 of this

title, the court shall not have jurisdiction to hear any claim attacking the validity of an order of

[expedited] removal." Id.§ 1225(b)(l)(D). In other words, Congress has purported to withhold

from noncitizens subject to expedited removal the right to bring a collateral challenge against

their removal under§ 1326(d).

       The parties agree that defendant was subject to expedited removal under the INA and

falls within the terms of§ 1225(b)(l)(D), which, in the government's view, means that the Court

lacks jurisdiction to adjudicate defendant's collateral attack. Defendant disagrees, arguing that

§ l 125(b)(l)(D) is unconstitutional under the Supreme Court's decision in United States v.

Mendoza-Lopez, 481 U.S. 828 (1987), because it deprives her of any meaningful opportunity to

contest one of the elements of the offense with which she has been charged. Another judge of

this district has recently endorsed that argument in a lengthy published opinion. See United

States v. Silva, 313 F. Supp. 3d 660,669 (E.D. Va. 2018) (holding that§ 1225(b)(l)(D) "is

unconstitutional to the extent it prohibits 'some meaningful review' in a prosecution under

[§ 1326] of an alien's claim that the underlying deportation proceeding was 'fundamentally

unfair."' (emphasis omitted) (quoting Mendoza-Lopez, 481 U.S. at 838-39)), appeal docketed,

No. 18-4652 (4th Cir. Sept. 11, 2018). Other federal courts have agreed, see, e.g., United

States v. Barajas-Alvarado, 655 F.3d 1077, 1085 (9th Cir. 2011) ("Given the language and

reasoning in Mendoza-Lopez, we conclude that its holding applies equally to alien criminal

defendants seeking to challenge expedited removal orders used as predicates in§ 1326

prosecutions."), and no court squarely confronting the issue has held that § l 225(b)( 1)(D) is

constitutional. Defendant asks this Court to join that nascent consensus and hold that


                                                  11
§ 1225(b)(l)(D) does not bar her from claiming that her expedited removal proceeding was

fundamentally unfair and so cannot serve as the basis for this unlawful reentry prosecution.

       Invoking the avoidance canon, the government urges the Court to ignore this

constitutional question and instead deem any constitutional issue harmless in light of deficiencies

in defendant's§ 1326(d) challenge. Although the doctrine of constitutional avoidance is a

"fundamental rule of judicial restraint," Jean v. Nelson, 472 U.S. 846, 854 (1985) (citation

omitted), and may at times be appropriate where an alleged constitutional violation would be

harmless error, see, e.g., United States v. Reed, 780 F.3d 260,269 (4th Cir. 2015) (declining to

address a Confrontation Clause question after finding that any error would be harmless), it is not

appropriate in every case and does not excuse federal courts of their "duty ... to say what the

law is," Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803). Here, avoiding defendant's

constitutional argument is inappropriate for two reasons. First, defendant presents a square

conflict between § 1225(b)( 1)(D) and Mendoza-Lopez. The government agrees that defendant

falls within§ 1225(b)(l)(D) and has not offered any other plausible construction that would

permit the Court to avoid the issue. Second, the government ignores the significance of

Congress's choice to frame§ 1225(b)(l)(D) as a jurisdiction-stripping statute. Because that

section purports to deprive federal courts of jurisdiction to hear a certain class of claims, it

implicates the judiciary's unceasing and "independent obligation to determine whether subject-

matter jurisdiction exists" before reaching the merits. See United States v. Thompson, 924 F.3d

122, 129 (4th Cir. 2019) (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)). Indeed,

were this Court to accept the government's invitation to adjudicate defendant's§ 1326(d)

challenge without explicitly addressing the constitutional question, the result might ultimately be

"best read as [an] implicit[] holding that § l 225(b )( 1)(D) is unconstitutional to the extent the


                                                  12
statute forbids even this limited review." Baraias-Alvarado, 655 F.3d at 1086 n.9. For these

reasons, the Court concludes that it must address defendant's constitutional argument. 8

       This Court agrees with the holdings in Silva and Barajas-Alvarado that§ 1225(b)(l)(D)

is in irreconcilable conflict with Mendoza-Lopez and the constitutional rule that case sets forth.

In Mendoza-Lopez, the Supreme Court addressed "whether an alien who is prosecuted under

8 U.S.C. § 1326 for illegal reentry following deportation may assert in that criminal proceeding

the invalidity of the underlying deportation order." 481 U.S. at 830. The Court first held that

Congress had neither expressly nor impliedly authorized a collateral attack against an underlying

removal order in any INA provision. See id. at 834-37. But "[t]hat Congress did not intend the

validity of the deportation order to be contestable in a§ 1326 prosecution d[id] not end [the

Court's] inquiry." Id. at 837. Instead, the Court proceeded to hold that any statute which

"envisions that a court may impose a criminal penalty for reentry after any deportation,

regardless of how violative of the rights of the alien the deportation proceeding may have

been, ... does not comport with the constitutional requirement of due process." Id. (emphasis

omitted). The Court concluded that "where the defects in an administrative proceeding foreclose

judicial review of that proceeding, an alternative means of obtaining judicial review must be




8
  The government offers two additional arguments why this Court should avoid ruling on the
constitutional issue. Neither is persuasive. First, in its initial opposition to defendant's motion to
dismiss the indictment, the government argued that the defendant "ha[d] not raised [the]
constitutional challenge to Section 1225(b)(l)(D), and a court should not invalidate an act of
Congress without full briefing." Gov't's Opp'n 5 n.2. In response, the Court permitted the
parties to submit additional briefing on the issue, thereby resolving this objection. Second, the
government underscores that Silva is on appeal to the Fourth Circuit and was argued on May 9,
2019, suggesting that the Court ought not rule on the constitutional issue while it is before the
Fourth Circuit. That an issue is pending before a court of appeals might on occasion be a reason
to stay proceedings altogether-something neither party has sought here-but does not give the
Court the discretion to pick and choose which threshold questions it must resolve.

                                                 13
made available before the administrative order may be used to establish conclusively an element

of a criminal offense"-particularly where the underlying removal order is "used to convert the

misdemeanor of unlawful entry into the felony of unlawful entry after a deportation." Id. at

838. 9

         The reasoning of Mendoza-Lopez applies with equal force to those who, like Terrazas

Siles, face prosecution for unlawful reentry after having been subject to an expedited removal

order. The only fact separating defendant's felony charge for violating§ 1326 from a

misdemeanor charge for violating § 1325 is her expedited removal order. "[W]here a

determination made in an administrative proceeding is to play a critical role in the subsequent

imposition of a criminal sanction, there must be some meaningful review of the administrative

proceeding." Mendoza-Lopez, 481 U.S. at 837-38 (emphasis in original). Because

§ l 225(b)( 1)(D) denies her any form of meaningful judicial review of that order, it is

unconstitutional.

         None of the government's arguments to the contrary is convincing. The government first

argues that defendant may not seek to avail herself of any right or remedy not already reflected

in the INA's expedited removal proceedings. In the government's submission, "[w]hatever the

procedure authorized by Congress is, it is due process as far as an alien denied entry is

concerned." Gov't's Suppl. Resp. 12 (quoting United States ex rel. Knauff v. Shaughnessy.

338 U.S. 537, 544 (1950)). That was certainly not the case in Mendoza-Lopez, where the Court




9
 Congress provided such an "alternative means of obtaining judicial review" when it enacted
§ 1326(d). As this Court has previously observed, "whether there may be circumstances in
which due process requires that a defendant be given an opportunity to bring a collateral attack
beyond the requirements and limitations of§ 1326(d) remains an open question." Rivera Lopez,
355 F. Supp. 3d at 435 (emphasis in original).

                                                 14
concluded that Congress had not intended to authorize any form of collateral challenge but

nonetheless proceeded to hold that such a challenge was constitutionally required. It is easy to

pinpoint where the government's argument goes awry: It obscures a fundamental difference

between the due process to which a noncitizen is due in immigration proceedings on the one

hand and the due process to which a criminal defendant is due on the other. See Silv~ 313 F.

Supp. 3d at 676 ("[T]he relevant due process analysis is the due process accorded a criminal

defendant, not the due process to which the alien was entitled at the time of the deportation

proceedings." (emphasis in original)). Defendant has not attempted to bring an administrative

challenge or habeas corpus petition demanding additional due process rights vis-a-vis her

immigration proceedings. Rather, she is being criminally prosecuted for committing a felony

offense based on an expedited removal order, and it is that criminal prosecution which triggers

the Mendoza-Lopez due process right.

       The government next tries to distinguish Mendoza-Lopez, pointing out that Mendoza-

Lopez was found within the United States before he was ordered removed, whereas Terrazas

Siles was stopped at the border. To be sure, a noncitizen "on the threshold of initial entry stands

on a different footing" than one who has been in the country for a meaningful period of time,

United States v. Lopez-Vasguez, 227 F.3d 4 76, 484 (5th Cir. 2000) (citation omitted), "for the

power to admit or exclude aliens is a sovereign prerogative," Landon v. Plasencia, 459 U.S. 21,

32 ( 1982). But once again, the government compares apples to oranges. As the court in Silva

explained, "[t]he due process to which the alien was entitled at the time of the deportation

proceedings is relevant in determining whether the collateral attack succeeds; it does not

determine whether the collateral attack may occur." 313 F. Supp. 3d at 676 (emphasis in

original). Although it may be the rare case in which someone subject to expedited removal can


                                                15
carry her burden in a § 1326(d) collateral attack, the Constitution guarantees each defendant the

right to try.

                                                 B.

        To prevail under § 1326( d), Terrazas Siles must show that (i) she exhausted available

administrative remedies, (ii) she was deprived of an opportunity for judicial review, and (iii) the

entry of her underlying removal order was fundamentally unfair. The first two requirements are

easily met here. The INA's expedited removal provisions expressly deny noncitizens

administrative and judicial review, with a few exceptions not relevant here. Courts considering

§ 1326(d) challenges of expedited removal orders have held that no more is needed to satisfy the

first and second requirements, see, e.g., United States v. Raya-Vaca, 771 F.3d 1195, 1202 (9th

Cir. 2014), and the government advances no argument to the contrary.

        What remains is the fundamental unfairness prong, which requires Terrazas Siles to show

both that her "due process rights were violated by defects in h[ er] underlying deportation

proceeding" and that she "suffered prejudice as a result of the defects." El Shami, 434 F.3d at

664; see id. at 665 (the noncitizen defendant must show that "but for the errors complained of,

there was a reasonable probability that he would not have been deported"); see also United

States v. Daley. 702 F.3d 96, 101 (2d Cir. 2012) ("Fundamental unfairness arises when a

fundamental procedural error is coupled with prejudice resulting from that error." (internal

quotation marks and citation omitted)). The due process and prejudice elements of the

fundamental unfairness showing must be closely connected, as "the defendant must link the

actual prejudice he claims to have suffered to the specific due process violation at issue." United

States v. Lopez-Collazo, 824 F.3d 453,462 (4th Cir. 2016). Here, defendant's§ 1326(d)

challenge falls short on both fronts.


                                                 16
                                                 I.

       Defendant identifies two due process defects in her expedited removal proceeding:

immigration agents' alleged failure to provide "interpretive assistance" to translate key

documents into Spanish for her, see 8 C.F.R. § 235.3(b)(2)(i) (1999), and to serve her with

necessary documentation, see id. At the outset, the government argues that these alleged defects

may not have actually occurred. The government points out, for instance, that defendant's

argument rests on a self-serving and somewhat inconclusive statement in her affidavit, see Def.'s

Mot. Ex. A [Dkt. No. 22-1] 1 7 ("I have no recollection of the officials translating any other

forms for me."), and on an inference to be drawn from the lack of any certification about

translation on the 1-860 and 1-296 forms she received, see Def.'s Mot. Ex. C [Dkt. No. 22-1];

Def.'s Mot. Ex. D [Dkt. No. 22-1]. The government further emphasizes that Sorges, the officer

who conducted the expedited removal interview with defendant in Spanish and who prepared the

1-867A form reproducing defendant's responses, also signed the two forms defendant claims

might not have been translated for her. Relying on the general presumption "that public officers

properly discharge their duties," Gov't's Opp'n 8 (quoting County of Del Notre v. United States,

732 F.2d 1462, 1468 (9th Cir. 1984)), the government argues that there is little reason to believe

that Sorges would not have translated those documents for defendant as well. Likewise, the

government points out that Sorges certified that he personally served the original 1-860 form on

defendant, arguing that mere "silen[ce]" in the record as to whether defendant received or signed

the back of that form does not justify a finding of any violation. See id. at 9 (quoting Barajas-

Alvarado, 655 F.3d at 1088 n.12); see also Def.'s Mot. Ex. A [Dkt. No. 22-1]    ~   8 (defendant

averring only that she does not "recall being asked to sign that form"). The government




                                                 17
maintains that defendant's assertions are too speculative to justify a ruling that her due process

rights were violated.

       Although many of the government's arguments are well made, 10 the Court need not

definitively address them because of the fundamental disconnect between the defects defendant

identifies and the harm she claims to have suffered. None of the immigration forms that

defendant claims were not translated for, or provided to, her contains any advisement about

withdrawing an application for admission or the effect of departing the country without a formal

removal order. Nor has the defendant argued that she was entitled to such an advisement. C£

United States v. Meraz-Olivera, 472 F. App'x 610, 612 (9th Cir. 2012) (per curiam) ("Neither

the statute, nor the regulations, require that an immigration officer advise the alien of his

opportunity to request withdrawal of his application for admission ...."). The most defendant

can argue is that had she been informed of the formality and seriousness of the administrative

process she was facing, 11 she would have voluntarily asked to withdraw. But she effectively did


10
   There are also reasons to doubt Terrazas Siles's credibility. Defendant's actions leading up to
her encounter with immigration authorities-particularly her knowing use of false
documentation in an effort to gain access to the United States-suggest a willingness to deceive
public officials. Additionally, although she stated in her interview with Sorges that she had
intended to stay in the country for only 10 days, when she returned to the United States the
following year she ended up staying for 15 years. Further, defendant's status as a convicted
felon to some extent undermines her credibility.
Yet the government's argument is not without defects. The presumption of regularity is a useful
concept in many areas of administrative law but may be of limited utility here. Although agency
decisionmaking bodies and high-level officers are often presumed to act in good faith and in
accordance with applicable rules and regulations, the presumption does not apply with equal
weight to low-level law enforcement officers. And in a context such as expedited removal,
where the procedures governing immigration authorities and the rights to which noncitizens are
due are so minimal, there is all the more reason to demand scrupulous compliance and accurate
recordkeeping.
11
  Even that argument is seriously undercut by the fact that Sorges advised defendant, in Spanish,
that she "d[id] not appear to be admissible or to have the required legal papers authorizing ...
admission to the United States"; that this could "result in [her] being denied admission and

                                                  18
make such a request, repeatedly informing immigration officials that she "just want[ ed] to go

home." Def.'s Mot. Ex. A [Dkt. No. 22-1] 19. At bottom, even assuming that defendant's

expedited removal proceeding was defective, the defects alleged are divorced from any injury

and accordingly do not support dismissal of the indictment.

                                                2.

       There is also no merit to defendant's argument regarding prejudice. Defendant claims

that if she had better understood the law, she might have secured permission to withdraw her

application for admission and to return home without a formal deportation order, which would

have shielded her from future immigration and criminal consequences. Although she recognizes

that under the INA there is no right to withdraw an application for admission, see 8 U.S.C.

§ 1225(a)(4) ("An alien applying for admission may, in the discretion of the Attorney General

and at any time, be permitted to withdraw the application for admission and depart immediately

from the United States."), she submits that it was at least reasonably likely that she would have

been permitted to withdraw.

       Although defendant is required to show only a "reasonable probability" of a better result

to challenge her underlying deportation proceeding, see El Shami, 434 F .3d at 665, she is wrong

about how that law applies to the facts of her case. As discussed above, defendant repeatedly

told immigration officials that she just wanted to return home, which is essentially a request for

withdrawal of her application for admission. The most sensible reading of the evidence is that

the immigration officials declined to give defendant the relief she was requesting-the same




immediately returned to [her] home country without a hearing"; and that if she were removed,
she would "be barred from reentry for a period of 5 years or longer." Def. 's Opp'n Ex. 2 [Dkt.
No. 23-1] 1.

                                                 19
relief she now claims she might have received. Even setting that fact aside, there are serious

reasons to doubt whether immigration officials would have granted defendant permission to

withdraw had she formally made such a request. The parties agree that when immigration

officials encountered defendant in 1999, they would have looked to the Inspector's Field Manual

in deciding whether to allow defendant to withdraw her application for admission. The Manual

"instructs officers to 'consider all facts and circumstances related to the case to determine

whether permitting withdrawal would be in the best interest of justice."' See Raya-Vaca,

771 F.3d at 1207 (citation omitted). The Manual identifies six factors to be considered in

making that determination: "(l) the seriousness of the immigration violation; (2) previous

findings of inadmissibility against the alien; (3) intent on the part of the alien to violate the law;

(4) ability to easily overcome the ground of inadmissibility; (5) age or poor health of the alien;

and (6) other humanitarian or public interest considerations." See id. (quoting Barajas-Alvarado,

655 F.3d at 1090). The Manual also makes clear that those factors are non-exhaustive and that

others may be equally valuable. Most relevant here, the Manual states that "[a]n expedited

removal order should ordinarily be issued, rather than permitting withdrawal, in situations where

there is obvious, deliberate fraud on the part of the applicant." See Barajas-Alvarado, 655 F.3d

at 1090 (citation omitted).

       Defendant argues that it was at least reasonably likely she would have been granted

permission to withdraw. In support, she highlights that she had no previous immigration

offenses; that she was only 20 years old at the time; and that a meaningful percentage of all




                                                  20
inadmissible applicants are granted leave to withdraw. 12 Defendant ignores or discounts the

most relevant factor: that (as she admits) she paid a ''coyote" and knowingly attempted to use

false documentation to gain access to the United States. Defendant's selective emphasis on one

or two of the factors listed in the Inspector's Field Manual "carr[ies] little weight ... in light of

the Field Manual's emphasis on the disqualifying effect of 'obvious, deliberate fraud on the part

of the applicant."' Barajas-Alvarado, 655 F.3d at 1091 (citation omitted). In summary, the

specific facts of defendant's case and the applicable regulatory guidance make it "implausible

that [she] would have been allowed to withdraw," id.

       Although there is some evidence in this case that immigration officials failed to comply

with applicable regulations in processing defendant for expedited removal, that evidence is

equivocal at best, and ultimately defendant has not shown that she was prejudiced by any of

those defects. For those reasons, her§ 1326(d) challenge must be rejected.

                                                 IV.

        In her final argument, defendant asserts that her apprehension at the border and the time

she spent in federal immigration custody do not qualify as an "entry" for purposes of

immigration and criminal law. 13 She argues that because she never "entered" the United States

in 1999, she cannot be prosecuted for "reentry" now. This argument is based on a flawed

reading of the statutory offense with which defendant has been charged.


12
  The government agrees that in fiscal year 1999, approximately 46% of inadmissible
noncitizens who arrived at the border were permitted to withdraw rather than being placed in
expedited removal. See Gov't's Suppl. Resp. 17.
13
   "As defined by the [Board oflmmigration Appeals], 'entry' requires (1) a crossing into the
territorial limits of the United States; (2) inspection and admission by an immigration officer or
actual and intentional evasion of inspection; and (3) freedom from official restraint." De Leon v.
Holder, 761 F.3d 336, 338 (4th Cir. 2014) (citing In re Pierre, 14 I. & N. Dec. 467,468 (BIA
1973)).

                                                  21
       Section§ 1326(a) has two elements. The first requires a showing that the noncitizen "has

been denied admission" to or was "excluded, deported, or removed" from the United States.

8 U.S.C. § 1326(a)(l). The second requires that the noncitizen "enter[], attempt[] to enter, or

[be] at any time found in ... the United States" without the requisite prior official consent. Id.

§ 1326(a)(2). In any prosecution under§ 1326(a), the government must prove "the defendant's

prior removal" before the subsequent entry. United States v. Moreno-Tapia, 848 F.3d 162, 165

(4th Cir. 2017). Contrary to defendant's argument, there is no "entry" requirement in the first

element of§ 1326(a); rather, all that is necessary is that the defendant was "denied admission" or

"removed." Cf. Moreno-Tapi~ 848 F.3d at 165 (observing that "[t]ypically, the government

may rely on the removal order itself' to satisfy its burden under § 1326(a)(l )). In effect,

defendant attempts to use§ 1326(a)'s title, which uses the term "reentry," to revise the first

element of the offense to require a prior entry. But it is the statutory language, and not the

statutory provision's title or popular name, that controls. See Bhd. of R.R. Trainmen v. Balt. &

Ohio R.R. Co., 331 U.S. 519, 528-29 (1947) (discussing the "wise rule that the title of a statute

and the heading of a section cannot limit the plain meaning of the text"). Given the clarity of the

statutory language, it is unsurprising that defendant has not cited, and research has not revealed,

any case law adopting the interpretation of the statute she urges. Indeed, defendant seems to

have largely abandoned the argument. Compare Def.'s Mot. 1 (urging dismissal "for three

independent reasons"), with Def. 's Suppl. 1 (asserting only "two primary" arguments: the statute

of limitations and fundamental unfairness). Accordingly, defendant's final argument fails.




                                                 22
                                                V.

       For the reasons stated in open court and as elaborated above, defendant's Motion to

Dismiss the Indictment will be denied by an appropriate Order to be issued with this

Memorandum Opinion.
                       ~
       Entered this   5'   day of July, 2019.




Alexandria, Virginia
                                                     . ls/IN?
                                                Leome M. Brinkema                  ··;'};/;i
                                                United States District Judge       ·.\.:\:~-~
                                                                                       .   --




                                                23
